Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11703 Filed 12/11/20 Page 1 of 13




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  Janet Malam,
                   Petitioner-Plaintiff,
                                           Case No. 20-10829
  and
                                           Judith E. Levy
  Qaid Alhalmi, et al.,                    United States District Judge

                 Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

  v.

  Rebecca Adducci, et al.,

             Respondent-Defendants.

  ________________________________/

                      ELEVENTH ORDER ON BAIL
                            [420, 421, 428]

        Between November 20, 2020 and November 25, 2020, Plaintiffs

 submitted bail applications for habeas litigation group members Oscar

 Xirum Sanchez, Andrés Tomas Álvarez Hernandez, and Ariel Pineda-

 Rivera. (ECF Nos. 420, 421, 428.) Between November 24, 2020 and

 December 1, 2020, Defendants filed responses. (ECF Nos. 423, 424, 436.)

 Between November 30, 2020 and December 3, 2020, Plaintiffs filed

 replies. (ECF Nos. 433, 434, 441.) Additionally, Plaintiffs submitted
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11704 Filed 12/11/20 Page 2 of 13




 supplemental briefing regarding Hernandez’ bail application on

 December 7, 2020. (ECF No. 448.)

       After reviewing the application and briefing, the Court grants bail

 for group members Xirum Sanchez, Hernandez, and Pineda-Rivera.

       I.    Eligibility for Bail

       The Sixth Circuit has recognized the district court’s “inherent

 authority” to grant a habeas petitioner release on bail pending

 adjudication of the petition’s merits. Nash v. Eberlin, 437 F.3d 519, 526

 n.10 (6th Cir. 2006). “The district court may release petitioners on bail if

 there is a ‘substantial claim of law’ and the existence of ‘some

 circumstance making [the motion for bail] exceptional and deserving of

 special treatment in the interests of justice.’” Id. (citing Lee v. Jabe, 989

 F.2d 869, 871 (6th Cir. 1993)).

       On November 30, 2020, the Court found that “[t]he habeas

 litigation group members continue to raise substantial claims of law”

 because group members “continue to show a likelihood of success on the

 merits of their due process claim challenging their continued detention

 at CCCF during the COVID-19 pandemic.” (ECF No. 430, PageID.11345,

 11348.) Additionally, the Court found that “COVID-19 presents special


                                       2
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11705 Filed 12/11/20 Page 3 of 13




 circumstances making the bail applications exceptional.” (Id. at

 PageID.5295.) Over approximately the last month, Calhoun County

 Correctional Facility (“CCCF”) has been in a COVID-19 outbreak. (See

 ECF Nos. 365, 388.) As of December 4, 2020, a total of 64 detainees and

 inmates, as well as six staff members, have tested positive for COVID-

 19. (See ECF No. 450, PageID.11576 (outlining the progression of

 additional positive cases at CCCF reported since November 2, 2020).)1



 1 Although the Court repeatedly stated that it would no longer address Defendants’
 argument that habeas litigation group members will be safer in CCCF than upon
 release (ECF No. 210, PageID.6076–6076; ECF No. 276, PageID.7186–7189; ECF
 No. 346, PageID.8622–8630), Defendants continue to raise variations of this
 argument. (See ECF No. 436, PageID.11415 (arguing that the release plan proposed
 does not reduce the risk of a habeas litigation group member’s exposure to COVID-
 19 as compared to the risk at CCCF because the positivity rate is higher in Miami-
 Dade County, Florida than in Calhoun County, Michigan); ECF No. 423,
 PageID.11125 (same with respect to the rates in Jefferson County, Kentucky).) As
 set forth previously, comparisons of the positivity rates between CCCF and the
 county in which a group member seeks to be released “obscure the unique risks
 posed to group members in mandatory congregate living.” (ECF No. 346,
 PageID.8623.) Comparisons between Calhoun County, Michigan (i.e., the county in
 which CCCF resides) and the county of proposed release is even more unavailing for
 the same reason. “Detained group members . . . do not share the same risk of being
 infected with COVID-19 as that of a member of the general population.” (Id. at
 PageID.8629); (see also id.) (“The likelihood of exposure to COVID-19 depends on
 much more than the number of individuals in the surrounding environment who are
 infected: one’s ability to isolate from infected persons and one’s capacity to employ
 precautionary measures are crucial variables that affect the probability of
 contracting COVID-19.”).) While Calhoun County’s positivity rate may shed light on
 the likelihood that CCCF staff—who may be Calhoun County residents themselves
 or otherwise are in close proximity to individuals who are Calhoun County
 residents—will serve as a source for COVID-19 spread within CCCF (Id. at
 PageID.8628–8629), that rate does not reflect the degree of spread in the distinct
 circumstances of CCCF as a congregate living environment.
                                          3
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11706 Filed 12/11/20 Page 4 of 13




       The Court continues to find that these group members raise

 substantial claims of law and that COVID-19 presents special

 circumstances making the bail applications exceptional. The Court will

 continue to evaluate individual bail applications conditionally while

 awaiting the completion of an expert inspection of CCCF.

       II.   Individual Bail Applications

       The Court makes the following findings with respect to individual

 bail applications:

       Oscar Xirum Sanchez (ECF No. 420)

       Plaintiffs allege that Xirum Sanchez2 has lived in the United States

 for approximately 18 years and has no violent criminal history. (ECF No.

 420, PageID.11129.) Plaintiffs recognize that Xirum Sanchez has had two

 convictions for operating while intoxicated (“OWI”) from September of

 2007 and November of 2020, in addition to misdemeanor convictions for

 driving with a suspended license and no proof of insurance from



 2 Xirum Sanchez contracted COVID-19 while detained at CCCF, which allegedly
 had “an aggressive impact on his lungs.” (ECF No. 420, PageID.11123.) According to
 the Centers for Disease Control and Prevention (“CDC”), individuals who have
 recovered from COVID-19 do not have absolute immunity to a reinfection. See
 Reinfection with COVID-19, Ctrs for Disease Control and Prevention (Oct. 27,
 2020), https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html
 [https://perma.cc/Z8CH-T28T]. (“Cases of reinfection with COVID-19 have been
 reported, but remain rare.”)
                                         4
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11707 Filed 12/11/20 Page 5 of 13




 September of 2008. (Id. at PageID.11126–11127.) Additionally, Plaintiffs

 allege that Xirum Sanchez is seeking cancellation of removal or voluntary

 departure through the assistance of counsel in his immigration

 proceedings. (Id. at PageID.11125.) Plaintiffs further note that Xirum

 Sanchez may be eligible to apply for an immigrant visa as a result of his

 approved application for provisional waiver of inadmissibility. (Id.)

 Xirum Sanchez will reside with his wife, his children, and his parent-in-

 laws in Wyoming, Michigan. (Id. at PageID.11128.)

         Defendants argue that Xirum Sanchez poses a danger to the

 community because an Immigration Judge denied bond to Xirum

 Sanchez after finding him to be a danger based on his high blood alcohol

 content at the time of his 2020 arrest for OWI. (ECF No. 424,

 PageID.11236.) Defendants note that Xirum Sanchez has not undergone

 any substance abuse treatment since his recent OWI conviction. (Id.)

 Defendants also contend that Xirum Sanchez is a flight risk, highlighting

 Xirum Sanchez’ conduct in earlier legal proceedings (i.e., his failure to

 appear for probation visits on three occasions, failure to pay required

 fines, failure to complete mandated community service and counseling).

 (Id.)


                                       5
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11708 Filed 12/11/20 Page 6 of 13




       Plaintiffs reply that Xirum Sanchez has since recognized his alcohol

 addiction and has created a structured plan in response, including

 arrangements to begin counseling and substance abuse treatment as well

 as to abstain from driving or alcohol. (ECF No. 434, PageID.11394.)

 Additionally, Plaintiffs argue that the register of actions cited by

 Defendants pertain to his 2007 conviction and occurred before Xirum

 Sanchez met his wife and starting his family. (Id.) Plaintiffs further note

 that there are no outstanding requirements from that 2007 case. (Id.)

       The Court finds that Xirum Sanchez does not pose a flight risk in

 light of the fact that his family resides in Michigan and he has motivation

 to stay in the jurisdiction to continue to pursue relief from removal. The

 Court also finds that Xirum Sanchez is not a danger to the community

 given his proposed release plan. However, the Court will release Xirum

 Sanchez on bail only with the condition that he abstain from consuming

 alcohol during the pendency of his release. Accordingly, Xirum Sanchez’

 application for bail is granted.

       Andrés Tomas Álvarez Hernandez (ECF No. 421)

       Plaintiffs allege that Hernandez has resided in the United States

 for approximately 19 years. (ECF No. 421, PageID.11161, 11168.)


                                       6
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11709 Filed 12/11/20 Page 7 of 13




 Although Plaintiffs indicate that Hernandez has not been charged with

 or convicted of a violent crime, they acknowledge that he has a criminal

 history involving: (1) a conviction of felony receiving of stolen property3;

 (2) two citations for intoxication in a public place; and (3) convictions of

 conspiracy to commit mail and bank fraud as well as aggravated identity

 theft arising out of a credit card skimming operation at Louisville,

 Kentucky gas stations. (Id. at PageID.11162, 11164–11165.) While

 Plaintiffs acknowledge that Hernandez is subject to an August 29, 2020

 final removal order, they argue that Hernandez’ removal is unlikely in

 the near future as a result of Cuba’s current and demonstrated resistance

 to removals from the United States. (Id. at PageID.11162.) If released,

 Hernandez will initially stay with his brother in Louisville, Kentucky, for

 a 14-day isolation period before moving to reside with his wife, their

 children, and his parents. (Id.)

       Defendants argue that Hernandez should be presumed to be a

 danger because he is subject to mandatory detention. (ECF No. 423,

 PageID.11215.) Noting that Hernandez claims to have engaged in the



 3Plaintiffs’ supplement indicates that this conviction has been dismissed, and the
 record has been expunged, following his completion of a three-year pretrial
 diversion program. (ECF No. 448, PageID.11532.)
                                          7
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11710 Filed 12/11/20 Page 8 of 13




 credit card skimming operation as a result of financial pressure,

 Defendants argue that Hernandez is likely subject to continued financial

 pressure as a result of his inability to work while in custody and his

 family circumstances; Defendants’ argument implies that Hernandez

 may be motivated to engage in similar fraudulent conduct if he were

 released. (Id.) Defendants do not argue that Hernandez is a flight risk.

 (Id.)

         Plaintiffs reply that there is no statutory presumption of danger for

 individuals     held   under   mandatory     detention.   (ECF    No.   433,

 PageID.11381.) Plaintiffs further argue that Defendants have failed to

 substantiate their argument that Hernandez may reoffend were he to be

 released; Plaintiffs allege that Hernandez has not associated with his co-

 defendant since January of 2018 and note that Hernandez will remain

 under the supervision of the federal probation office upon release. (Id.)

 Additionally, Plaintiffs argue that the family’s financial circumstances

 have changed since Hernandez engaged in the credit card skimming

 operation (e.g., Hernandez’ wife now has a source of income). (Id.)

         The Court finds Hernandez is neither a flight risk nor a danger to

 the community given his proposed release plan. The Court recognizes


                                        8
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11711 Filed 12/11/20 Page 9 of 13




 that Hernandez’ release plan involves his release into the custody of an

 individual who is not the custodian listed in the bail request, and

 approves the alternative arrangements as set forth in Hernandez’ bail

 application. Accordingly, Hernandez’ application for bail is granted.

       Ariel Pineda-Rivera (ECF No. 428)

       Plaintiffs allege that Pineda-Rivera has lived in the United States

 for approximately eight years and has no violent criminal history. (ECF

 No. 428, PageID.11293.) According to Plaintiffs, Pineda-Rivera was

 arrested in 1995 for attempted theft of government-owned cows in Cuba

 and was convicted in 2019 of conspiracy to possess with intent to

 distribute a detectable amount of cocaine in the United States. (Id. at

 PageID.11295.) Plaintiffs further allege that Pineda-Rivera voluntarily

 cooperated with law enforcement after his recent arrest. (Id. at

 PageID.11295–11296.) While Plaintiffs acknowledge that Pineda-Rivera

 appears to be subject to a November 23, 2020 final removal order, they

 argue that—similar to Hernandez—Pineda-Rivera’s removal is unlikely

 in the near future as a result of Cuba’s current and demonstrated

 resistance to removals from the United States. (Id. at PageID.11296.)




                                       9
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11712 Filed 12/11/20 Page 10 of 13




        Additionally, Plaintiffs note that Pineda-Rivera filed a motion for

  compassionate release on August 17, 2020, which was granted by U.S.

  District Court Judge Marcia G. Cooke of the Southern District of Florida.

  (Id. at PageID.11291.) The Department of Justice (“DOJ”) did not oppose

  Pineda-Rivera’s motion. (Id.) Plaintiffs note that Pineda-Rivera will be

  on supervised release for a four-year term and report to a probation

  officer in the Southern District of Florida. (Id. at PageID.11296.) If

  released, Pineda-Rivera will live with his former long-term partner, his

  step-daughter, and his step-grandchildren in Hialeah, Florida. (Id. at

  PageID.11297.)

        Defendants argue that Pineda-Rivera should be presumed to be a

  danger because he is subject to mandatory detention. (ECF No. 436,

  PageID.11415.) Defendants also imply that Pineda-Rivera poses a danger

  because he is at risk of reoffending. (Id.) Specifically, Defendants argue

  that the same circumstances allegedly leading Pineda-Rivera to

  participate in the conduct leading to the conspiracy conviction—his

  financial hardship—likely remain as a result of his inability to work

  while incarcerated. (Id.) Defendants do not argue that Pineda-Rivera is

  a flight risk. (Id.)


                                       10
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11713 Filed 12/11/20 Page 11 of 13




        Plaintiffs reply that there is no statutory presumption of danger for

  individuals   held   under     mandatory    detention.   (ECF     No.   441,

  PageID.11454.) Plaintiffs further argue that Defendants have failed to

  substantiate their argument that Pineda-Rivera may reoffend were he to

  be released as a result of his possible financial hardship. (Id.) Plaintiffs

  further note that Pineda-Rivera’s release plan was already approved by

  the DOJ and Judge Cooke in the context of Judge Cooke’s order granting

  compassionate release. (Id.)

        The Court finds Pineda-Rivera is neither a flight risk nor a danger

  to the community given his proposed release plan. The Court recognizes

  that Pineda-Rivera’s release plan involves his release into the custody of

  an individual who is not the custodian listed in the bail request, and

  approves the alternative arrangements as set forth in Pineda-Rivera’s

  bail application. Accordingly, Pineda-Rivera’s application for bail is

  granted.

        III. Conclusion

        For the reasons stated above, the Court grants bail for habeas

  litigation group members Xirum Sanchez, Hernandez, and Pineda-

  Rivera. Each habeas litigation group member set for release is subject to


                                       11
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11714 Filed 12/11/20 Page 12 of 13




  the conditions outlined in this Court’s August 12, 2020 order. (ECF No.

  179.) Additionally, habeas litigation group member Xirum Sanchez is

  subject to the additional condition that he abstain from consuming any

  alcohol during his release. Release under the bail process is to follow the

  bail process and standard Conditions of Release previously set forth. (See

  ECF Nos. 166, 177, 179, 243.)

        Additionally, in light of Defendants’ repeated arguments that

  habeas litigation group members are safer in congregate living in custody

  at CCCF than upon release, the Court orders Defendants to submit

  documentation indicating (1) how many unique individuals among

  detainees, inmates, and staff have tested positive for COVID-19 at CCCF

  over the course of the pandemic; as well as (2) the total number of staff,

  detainees, and inmates who have been in CCCF since the first positive

  COVID-19 case was found at CCCF. Documentation is to be filed by

  December 16, 2020.

        IT IS SO ORDERED.

  Dated: December 11, 2020           s/Judith E. Levy
  Ann Arbor, Michigan                JUDITH E. LEVY
                                     United States District Judge




                                       12
Case 5:20-cv-10829-JEL-APP ECF No. 456, PageID.11715 Filed 12/11/20 Page 13 of 13




                       CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on December 11, 2020.
                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       13
